 

 

 

AO 93 (rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin
In the Matter of the Search of:

901 N. 9" St. Room 103, is in the Milwaukee County
Courthouse. Room 103 is on the first floor north end
of the courthouse. The number 103 is affixed to a sign
outside the entrance to the Register of Deeds Office as
well as a large hanging sign identifying the office.

Case No. | 1 -8Ot M ¢ ND»

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search of the following person
or property located in the Eastern District of Wisconsin:

See Attachment A

I find that the affidavit(s) or any recorded testimony, establish probable cause to search and seize the person or property described
above and that such search will reveal:

\

See Attachment B ,
YOU x8€& COMMANDED to execute this warrant ON OR BEFORE { 7, Lol 2 (not to exceed 14 days)

n the daytime between 6:00 a.m. and 10:00 p.m. O at any time in thd day or night Choause good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory as required

by law and promptly return this warrant and inventory to Hon. Nancy Joseph
(United States Magistrate Judge)

 

CZ) Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the. Officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the ¢ appropriate box)

Oifor _ days (not to exceed 30) D until, the facts the later speci

   
  

 

aN
Date and time issued: DO

City and State: Milwaukee, Wisconsin Hon.Wancy Joseph . US. Magistrate Judge

Printed Name and Title

 
AO 93 (mod. 5/14) Search and Seizure Warrant

 

Return

 

Case No: Date and time warrant executed: Copy of warrant and inventory left with:

\A- 9 oD VY) Za Vila \V.SoArm John Viti we

 

 

 

Inventory made in the presence of:

 

Inventory of the property taken and/or name of any person(s) seized:

Sea Mad. A Save ao
=

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
undersigned judge.

Date: rlal« Bb BSS

Exécuting officer’s signattre

(duet 6.S\ Wer “ewes Ss

Printed name and title

Subscribed, sworn to, and returned before me this date:
Date: a 21/15 bewx ef

“United biatds jaa Judge tb
v

 

 

 

 

 
Attachment A

Property to be Searched:

901 N. 9# St. Room 103, is in the Milwaukee County Courthouse. Room 103 is on the first
floor north end of the courthouse. The number 103 is affixed to a sign outside the entrance
to the Register of Deeds Office as well as a large hanging sign identifying the office.

 
 

Attachment B

Objects of Search — Milwaukee County Register of Deeds Office room 103, Milwaukee,

Wisconsin
Items to be Seized:

All evidence, instrumentalities, information, records, and contraband relating to

violations of Title 18, United States Code, Sections 666 and 1343 for the period between January
1, 2009 and the present: .

1.

Any and all documents in paper or electronic format of Contracts, agreements,
commitments, maintenance agreements, arrangements, settlements, understandings and
or covenants made between Fidlar Technologies and John La Fave and or the Milwaukee
County Register of Deeds Office between January 1, 2009 and the present.

Any and all documents in paper or electronic format of Contracts, agreements,
commitments, maintenance agreements, arrangements, settlements, understandings and
or covenants made between Superior Support Resources and John La Fave and or the
Milwaukee County Register of Deeds Office between January 1, 2010 and the present.
Any and all email communication in paper or electronic format between any current or
former employee of Fidlar Technologies including sent, received and deleted email
utilizing Fidlar Technologies email accounts, and John La Fave and any other members
of the Milwaukee County Register of Deeds Office staff between January 1, 2009 and
the present.

Any and all communication in paper or electronic format between any current or former
employee of Fidlar Technologies and John La Fave and any other members of the
Milwaukee County Register of Deeds Office staff between January 1, 2009 and the
present.

. Any and all email communication in paper or electronic format between any current or

former employee of Superior Support Resources including sent, received and deleted
email utilizing Superior Support Resources email accounts, and John La Fave and any
other members of the Milwaukee County Register of Deeds Office staff between January
1, 2010 and the present. .
Any and all communication in paper or electronic format between any current or former
employee of Superior Support Resources and John La Fave and any other members of the
Milwaukee County Register of Deeds Office staff between January 1, 2010 and the
present.

Any and all documents in paper or electronic format of emails between current and
former employees of Fidlar Technologies and third party vendors contracted by Fidlar
Technologies to complete contracts, agreements, commitments, maintenance agreements,
arrangements, settlements, understandings and or covenants exclusively for the
 

Milwaukee County Register of Deeds Office and or John La Fave between January 1,
2009 and the present.

8. Any and all communications in paper or electronic format between current and former
employees of Fidlar Technologies and third party vendors contracted by Fidlar
Technologies to complete contracts, agreements, commitments, maintenance agreements,
arrangements, settlements, understandings and or covenants exclusively for the
Milwaukee County Register of Deeds Office and or John La Fave between January 1,
2009 and the present.

9. Any and all documents in paper or electronic format of emails between current and
former employees of Superior Support Resources and third party vendors and or
independent contractors contracted by Superior Support Resources to complete contracts,
agreements, commitments, maintenance agreements, arrangements, settlements,

“understandings and or covenants exclusively for the Milwaukee County Register of
Deeds Office and or John La Fave between January 1, 2010 and the present.

10. Any and all communications in paper or electronic format between current and former
employees of Superior Support Resources and third party vendors and or independent
contractors contracted by Superior Support Resources to complete contracts, agreements,
commitments, maintenance agreements, arrangements, settlements, understandings and
or covenants exclusively for the Milwaukee County Register of Deeds Office and or John
La Fave, between January 1, 2010 and the present.

11. Any and all documents in paper or electronic format of payments made via check, cash
or ACH transfers to Milwaukee County from Fidlar Technologies for payments owed by
Fidlar Technologies to Milwaukee County from the utilization of pay per use or
subscription service that generates revenue for Milwaukee County, between January 1,
2009 and the present.

12. Any and all documents in paper or electronic format of payments made via check, cash or
ACH on behalf of the Milwaukee County Register of Deeds Office, by Fidlar
Technologies from monies “held on account” or “as credit” by Fidlar Technologies for
the Milwaukee County Register of Deeds Office, for services performed by third party
vendors between January 1, 2009 and the present.

13. Any and all documents in paper or electronic format of payments made via check, cash or
ACH on behalf of the Milwaukee County Register of Deeds Office, for expenses incurred
by John La Fave and any other staff and or family members of staff of the Milwaukee
County Register of Deeds Office for hotels, airfare, professional organization dues,
massages, meals and any other incidental expenses covered by Fidlar Technologies from
monies “held on account” or “as credit” by Fidlar Technologies for the Milwaukee
County Register of Deeds Office, between January 1, 2009 and the present.

14. Any and all documents in paper or electronic format of invoices to the Milwaukee
County Register of Deeds Office for “credits” and or “payments” for pay per use or
 

15.

16.

17.

18.

subscription service that generates revenue for Milwaukee County between January 1,
2009 and the present. .

Any and all documents in paper or electronic format of spread sheets created by any
employee or subcontractor of Fidlar Technologies to track the “credits” held by Fidlar
Technologies and the expenses paid from said “credits” for the Milwaukee County
Register of Deeds Office and or John La Fave between January 1, 2009 and the present.
Any and all documents in paper or electronic format of spread sheets created by any
employee or subcontractor of Superior Support Resources to track the “credits” held by
Superior Support Resources and the expenses paid from said “credits” for the Milwaukee
County Register of Deeds Office and or John La Fave between January 1, 2010 and the
present.

Any and all documents in paper or electronic format of spread sheets created by any
employee of the Milwaukee County Register of Deeds Office including John La Fave to
track the “credits” held by Fidlar Technologies and the expenses paid from said “credits”
for the Milwaukee County Register of Deeds Office and or John La Fave and other staff
between January 1, 2009 and the present.

Any and all documents in paper or electronic format of payments made to John La Fave
via check, ACH transfer and or cash for reimbursement of expenses submitted by John

- La Fave to Fidlar Technologies and paid utilizing the “credits” from pay per use

19.

20.

21.

subscription services or Milwaukee County between January 1, 2009 and the present.

Any and all email communication in paper or electronic format between any current or
former employee of Superior Support Resources including sent, received and deleted
email utilizing Superior Support Resources email accounts, and all third party vendors or
independent contractors referencing contracts, agreements, commitments, maintenance
agreements, arrangements, settlements, understandings and or covenants, invoices,
payments to and or payments from said vendors and or independent contractors and or
work done for the benefit of or at the direction of John La Fave and any other members of
the Milwaukee County Register of Deeds Office staff between January 1, 2010 and the
present.

Any and all communications in paper or electronic format between any current or former
employee of Superior Support Resources and all third party vendors or independent
contractors referencing contracts, agreements, commitments, maintenance agreements,
arrangements, settlements, understandings and or covenants, invoices, payments to and or
payments from said vendors and or independent contractors and or work done for the
benefit of or at the direction on John La Fave and any other members of the Milwaukee
County Register of Deeds Office staff between January 1, 2010 and to the present.

Any and all documents in paper or electronic format of payments made via check, cash or
ACH on behalf of the Milwaukee County Register of Deeds Office, by Superior Support
Resources from monies “held on account” or “as credit” by Superior Support Resources
for the Milwaukee County Register of Deeds Office, for services performed by third
party vendors between January 1, 2010 and the present.

22. Any and all documents in paper or electronic format of payments made via check, cash or
ACH on behalf of the Milwaukee County Register of Deeds Office, for expenses incurred
by John La Fave and any other staff and or family members of staff of the Milwaukee
County Register of Deeds Office for hotels, airfare, professional organization dues,
massages, meals and any other incidental expenses covered by Superior Support
Resources from monies “held on account” or “as credit” by Superior Support Resources
for the Milwaukee County Register of Deeds Office, between January 1, 2010 and to the
present.

23. Any and all invoices generated by Superior Support.Resources at the request of John La
Fave and sent to John La Fave and submitted for payment to Milwaukee County between
January 1, 2010 and the present.

24. Any and all invoices received by Superior Support Resources from third party vendors or
independent contractors for work performed for the Milwaukee County Register of Deeds
Office or at the request of John La Fave between January 1, 2010 and the present.

As used above, the terms “records” and “information” include all of the foregoing items
of evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that
can store data). .

 
 

_ Description of Item (s):

 

 

©.

~ED-597 (Rev. 4-13-2015) . Page | of a

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION —
Receipt for Property —

csew: Lo - p00 14)

On (date) _o2 | Oo | FO" item (s) listed below were:
. ' Collected/Seized
Received From
Returned To
Released To

(Name) (KEICE OF THE Mitwavtse GounTY CE&ISTER oF DEEDS
(Steet Address) Go\ N GO ST., MuUsavces€ wr 53223 Poon 102

(City) Mii Qoece eg

 

 

 

 

1) Deru LaAtTomupe LAPTOP mode © SSY6
Miewerees Cont PRoParzy TRG # mocoyso? -
* “Pato _ KO
sslia. * F CF Q 3237 ZG SOF
€ f O i 5 |
NWWAVEER County CLof/FETY m4 & NMC OYS/G 1 Bitce CAF
Sz i tT Go VSB ttn DWE

W FOLAZ TECHN OLIGIES SICKER PN) JOP

Se@uact¥ 26 E ORTLE

 

Br OESIS of Worm LAF RVE

p m= fArE~) Flay DAS OF SALATL ACAVG
y YC L (y F; Lh li tt TEC fini nl OG /EN FoOonrD wv

Re __ Ons DEK Of Dt LA FAVE

mms} -7 ‘etam_idem ton toatl (tina fee)

 

 

! fe & ~ vpe4

 

 

 

 
 

 

 

-

FD-597 (Rev, 4-13-2015) Page Zz of 2.

UNITED STATES DEPARTMENT OF JUSTICE
FEDERAL BUREAU OF INVESTIGATION
Receipt for Property

caeiD: [lo- 00> (4 [

On (datey OZ JO \ 22D 19 item (s) listed below were:
$Z1 Collected/Seized

 

 

 

 

 

Received From
Returned To
. Released To
(Name) ‘Rod
Te
(Street Address) Go) ON 9 St @eam 103
(City) Mc Cr AS EER
Description of Item (s):

 

Q\ pew LATITUDE ModSl —SSYo LAeT TE?  Frcanm
THE DEY se Lage exrxeer Leom IOS G

Mi USAOKEE COONTY Refedtry Tac # mc 04537 - no Adee Hoey
Io) 5 Fre fepees wim forcnesias DecumbavTy _
filam SSR Foon in Fc Cabin er Coa) A

SJE @ewGQ ~¢  cfficé

 

 

 

/ (Leé Sern
Flrnna GSR foown ea  STO4ZAGE E e
CF ere ic &

 

I2\S Fue Corpees wom PSECHAS ent, DOCUMEnTS

Elem SSQ Foun LAS CLAY CABINET ow Noe WAU.

en)

 

 

 

 

 

 

A

 

 

 

 

 

 
